Detailed Action


Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-10-22 has been entered.
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6 and 8-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,730,397. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of the ‘397 patent are substantially similar to claims 1, 3-6 and 8-16 of the present application.

Claim Rejections - 35 USC § 103

3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 3-6 and 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,292,762 to Fogg et al. in view of U.S. Patent No. 3,520,244 to Gaines and further in view of U.S. Patent No. 3,824,909 to Horneff et al.
Referring to claims 1, 4 and 6, Fogg et al. discloses a greenhouse comprising, a growing section -see at 35,67,71, an air or gas distribution system within the growing section - see 17 and 43-50, the distribution system comprising one or more conduits - at 49, for distributing air or gas within the greenhouse - see figures 1-2, with a main airflow entering the growing section from the distribution system passing into the conduits - see figure 2, the conduits carrying air or gas having different pressures along their length - see figures 1-2 where the portions of the conduits closer to the air handler - 17 will be higher than further from the air handler, the conduits arranged to provide substantially equal distribution of air or gas through the growing section -see figures 1-2, column 4 lines 62-68 and column 5 lines 1-21, the conduits comprising holes -see at 49 in figure 2, to distribute the main air flow within the conduits to the growing section -see figure 2. Fogg et al. does not disclose the size of the holes is varied along the length of the conduits to compensate for turbulence or pressure differences within the conduits to provide substantially equal distribution of air or gas throughout the growing section. Gaines does disclose the conduits comprising holes - at 8, to distribute the main air flow within the conduits - 6, to the growing section - in items 2,3, the size of the holes is varied along the length of the conduits to compensate for turbulence or pressure differences within the conduits to provide substantially equal distribution of air or gas throughout the growing section - see column 3 lines 32-43. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fogg et al. and add the conduits compensating for the different pressures of Gaines, so as to ensure equal air flow from the conduits along the entire length of the conduits so as to allow for uniform air flow inside the greenhouse. Fogg et al. as modified by Gaines does not disclose airflow within the conduits to pass from within the inner conduit and the outer conduit and the outer conduit comprising outer conduit holes that are each offset from the inner conduit holes and the outer conduit holes are arranged linearly/longitudinally on opposite sides of the outer conduit. Horneff et al. does disclose airflow within the conduits to pass from within the inner conduit and the outer conduit – see figures 1-4, the outer conduit comprising outer conduit holes that are each offset from the inner conduit holes – see orientation of holes in figures 2-4, and the outer conduit holes are arranged linearly on opposite sides of the outer conduit – see figures 2-4 where the holes in the outer conduit are disposed linearly/longitudinally with holes extending all around the conduit and therefore rows of outer conduit holes are disposed opposite other rows of holes on diameter of the outer conduit. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fogg et al. as modified by Gaines and add the inner and outer conduits with offset holes as disclosed by Horneff et al., so as to yield the predictable result of uniformly distributing air at the desired pressure. Fogg et al. as modified by Gaines and Horneff et al. further discloses the outer conduit holes are arranged only linearly in rows on opposite sides in the circumference of the outer conduit with each of the rows having a corresponding one of the rows directly opposite on the outer conduit – see the holes in the conduits – at 49 in figure 2 of Fogg et al. which shows the holes arranged in linear rows on all sides of the conduits and therefore directly opposite to other rows of holes, and are not aligned radially about the circumference of the conduits and therefore are only aligned linearly, and see the holes – at 8 of Gaines in figures 1-2 with figure 1 showing the holes arranged linearly and only linearly and figure 2 showing the holes arranged on directly opposite sides of the conduit, and see the holes in figure 4 where the holes in the outer conduit are arranged linearly and each adjacent row is not aligned radially and rows of holes are directly disposed opposite another row of holes. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fogg et al. as modified by Gaines and Horneff et al. and add the outer conduit holes disposed only linearly with rows on opposite sides of the conduit being directly opposite as disclosed by Gaines, so as to yield the predictable result of uniformly distributing air at the desired pressure. Fogg et al. as modified by Gaines and Horneff et al. further discloses each of the rows – at 8, having a corresponding one of the rows directly opposite on the outer conduit at a diameter of the outer conduit – see at 8 in figures 1-2 of Gaines. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fogg et al. as modified by Gaines and Horneff et al. and add the outer conduit holes disposed only linearly with rows on opposite sides of the conduit being directly opposite as disclosed by Gaines so as to yield the predictable result of uniformly distributing air at the desired pressure. Fogg et al. as modified by Gaines and Horneff et al. further discloses the outer conduit between the rows does not comprise any intervening outer conduit holes – see orientations of inner and outer conduits and associated holes in figures 2-3 of Horneff et al., wherein the air passing from each of the inner conduit holes is at least capable of initially hitting the inside of the outer conduit surface between the rows – see the orientation of the conduits and rows of holes in figures 2-3 of Horneff et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fogg et al. as modified by Gaines and add the inner and outer conduits with offset holes as disclosed by Horneff et al., so as to yield the predictable result of uniformly distributing air at the desired pressure. Fogg et al. as modified by Gaines and Horneff et al. further discloses the conduits have interior compartments - see inside of items 49 of Fogg et al. Fogg et al. as modified by Gaines does not disclose a compartment between said inner and outer conduits. Horneff et al. does disclose a compartment between the inner and outer tubes - see space between tubes in figures 3-4 of Horneff et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fogg et al. as modified by Gaines and add the air distribution tubes with inner and outer tube portions as disclosed by Horneff et al., so as to control the airflow and temperature/climate inside the device. Fogg et al. as modified by Gaines and Horneff et al. further discloses wherein the inner and outer conduit holes are configured to compensate for the directional flow of the main air flow within the conduits – see figures 2-4 of Horneff et al., by dissipating much of the turbulence of the main air flow in the one or more compartments before exiting through the outer tube holes, thereby to provide substantially equal distribution of air or gas throughout the growing section – see figures 1-10, column 1 lines 56-68, column 2 lines 1-6,  column 6 lines 28-50 of Horneff et al.
Referring to claim 3, Fogg et al. as modified by Gaines and Horneff et al. further discloses the tubes are arranged to compensate/reduce a temperature differential between the main air flow and the growing section -see tubes 49 at upper end of growing section in figures 1-2 of Fogg et al.
Referring to claim 5, Fogg et al. as modified by Gaines and Horneff et al. further discloses the distance between holes along the conduits/tubes is varied to compensate for turbulence or pressure differences within the conduits/tubes - see at 49 in figures 1-2 of Fogg et al.
Referring to claim 8, Fogg et al. as modified by Gaines does not disclose a plurality of compartments between said inner and outer conduits. Horneff et al. does disclose a plurality of compartments between the inner and outer tubes - see plurality of spaces between tubes in figures 3-4 of Horneff et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fogg et al. as modified by Gaines and add the air distribution tubes with inner and outer tube portions as disclosed by Horneff et al., so as to control the temperature/climate inside the device.
Referring to claim 9, Fogg et al. as modified by Gaines does not disclose a plurality of compartments between said inner and outer conduits to reduce directional forces on air exiting said conduits. Horneff et al. further discloses a plurality of compartments between the inner and outer tubes to reduce directional forces on air exiting the tubes - see plurality of spaces between tubes in figures 3-4 of Horneff et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fogg et al. as modified by Gaines and add the air distribution tubes with inner and outer tube portions as disclosed by Horneff et al., so as to control the airflow and temperature/climate inside the device.
Referring to claim 10, Fogg et al. as modified by Gaines and Horneff further discloses the compartments reduce the temperature differential between the main air flow and the section - see figure 2 of Fogg et al. and figures 3 and 4 of Horneff et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fogg et al. as modified by Gaines and add the air distribution tubes with inner and outer tube portions as disclosed by Horneff et al., so as to control the airflow and temperature/climate inside the device.
Claims 11-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fogg et al. in view of Horneff et al. and further in view of Gaines.
Referring to claim 11, Fogg et al. discloses a greenhouse air distribution system comprising, a plurality of tubes - at 49, to distribute air within a greenhouse - see figures 1-2, a system for providing a main air flow to the interior of at least one of the tubes - see at 17, 41-47, the air pressure within the tubes varying along its length - see figures 1-2 where the portions of the conduits closer to the air handler - 17 will be higher than further from the air handler, wherein the tubes having holes to allow air to exit from the tubes - see at 49 in figures 1-2, the holes formed to compensate for the pressure variations to allow the tubes to provide for a substantially uniform air distribution along their lengths - see figures 1-2, column 4 lines 62-68 and column 5 lines 1-21. Fogg et al. further discloses one or more air distribution conduits/tubes - at 49 of Fogg et al. Fogg et al. does not disclose an inner tube within an outer tube. Horneff et al. does disclose an inner tube within an outer tube - see figures 3-4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fogg et al. and add the air distribution conduits/tubes with inner and outer tube portions as disclosed by Horneff et al., so as to control the airflow and temperature/climate inside the device so as to provide uniform airflow and climate inside the device. Fogg et al. as modified by Horneff et al. further discloses the inner tube has holes - see for example figure 4 of Horneff et al., to allow air to pass from within the inner tube and the outer tube has holes - see figure 4 of Horneff et al., that allow for air from passing from the inner tube to pass into the section - at 2 - see figure 4 of Horneff et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fogg et al. as modified by Horneff et al. and add the air in the inner tube passing through the outer tube as disclosed by Horneff et al., so as to allow for equal distribution of air while maintaining the climate in the device. Fogg et al. further does not disclose airflow within the conduits to pass from within the inner conduit and the outer conduit and the outer conduit comprising outer conduit holes that are fully offset from the inner conduit holes and the outer conduit holes are arranged linearly on opposite sides of the outer conduit. Horneff et al. does disclose airflow within the conduits to pass from within the inner conduit and the outer conduit – see figures 1-4, the outer conduit comprising outer conduit holes that are fully offset from the inner conduit holes – see orientation of holes in figures 2-4, and the outer conduit holes are arranged linearly on opposite sides of the outer conduit – see figures 2-4 where the holes in the outer conduit are disposed linearly with holes extending all around the conduit and therefore rows of outer conduit holes are disposed opposite other rows of holes on diameter of the outer conduit. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fogg et al. and add the air distribution conduits/tubes with inner and outer tube portions as disclosed by Horneff et al., so as to control the airflow and temperature/climate inside the device so as to provide uniform airflow and climate inside the device. Fogg et al. as modified by Gaines and Horneff et al. further discloses the outer conduit holes are arranged only linearly in rows on opposite sides in the circumference of the outer conduit with each of the rows having a corresponding one of the rows directly opposite on the outer conduit – see the holes in the conduits – at 49 in figure 2 of Fogg et al. which shows the holes arranged in linear rows on all sides of the conduits and therefore directly opposite to other rows of holes, and are not aligned radially about the circumference of the conduits and therefore are only aligned linearly, and see the holes – at 8 of Gaines in figures 1-2 with figure 1 showing the holes arranged linearly and only linearly and figure 2 showing the holes arranged on directly opposite sides of the conduit, and see the holes in figure 4 where the holes in the outer conduit are arranged linearly and each adjacent row is not aligned radially and rows of holes are directly disposed opposite another row of holes. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fogg et al. as modified by Gaines and Horneff et al. and add the outer conduit holes disposed only linearly with rows on opposite sides of the conduit being directly opposite as disclosed by Fogg et al., Gaines and Horneff et al., so as to yield the predictable result of uniformly distributing air at the desired pressure. Fogg et al. as modified by Gaines and Horneff et al. further discloses each of the rows – at 8, having a corresponding one of the rows directly opposite on the outer conduit at a diameter of the outer conduit – see at 8 in figures 1-2 of Gaines. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fogg et al. as modified by Gaines and Horneff et al. and add the outer conduit holes disposed only linearly with rows on opposite sides of the conduit being directly opposite as disclosed by Fogg et al. as modified by Gaines and Horneff et al., so as to yield the predictable result of uniformly distributing air at the desired pressure. Fogg et al. as modified by Gaines and Horneff et al. further discloses the outer conduit between the rows does not comprise any intervening outer conduit holes – see orientations of inner and outer conduits and associated holes in figures 2-3 of Horneff et al., wherein the air passing from each of the inner conduit holes is at least capable of initially hitting the inside of the outer conduit surface between the rows – see the orientation of the conduits and rows of holes in figures 2-3 of Horneff et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fogg et al. as modified by Gaines and add the inner and outer conduits with offset holes as disclosed by Horneff et al., so as to yield the predictable result of uniformly distributing air at the desired pressure. Fogg et al. as modified by Gaines and Horneff et al. further discloses the conduits have interior compartments - see inside of items 49 of Fogg et al. Fogg et al. as modified by Gaines does not disclose a compartment between said inner and outer conduits. Horneff et al. does disclose a compartment between the inner and outer tubes - see space between tubes in figures 3-4 of Horneff et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fogg et al. as modified by Gaines and add the air distribution tubes with inner and outer tube portions as disclosed by Horneff et al., so as to control the airflow and temperature/climate inside the device. Fogg et al. as modified by Gaines and Horneff et al. further discloses wherein the inner and outer conduit holes are configured to compensate for the directional flow of the main air flow within the conduits – see figures 2-4 of Horneff et al., by dissipating much of the turbulence and directional nature of the main air flow in the one or more compartments before exiting through the outer tube holes, thereby to provide substantially equal distribution of air or gas throughout the growing section – see figures 1-10, column 1 lines 56-68, column 2 lines 1-6,  column 6 lines 28-50 of Horneff et al.
Referring to claim 12, Fogg et al. as modified by Horneff et al. and Gaines further discloses the conduits have interior compartments - see inside of items 49 of Fogg et al.
Referring to claim 13, Fogg et al. as modified by Horneff et al. and Gaines does not disclose the size of the holes is varied along the length of the conduits to compensate for turbulence or pressure differences within the conduits to provide substantially equal distribution of air or gas throughout the growing section. Gaines does disclose the conduits comprising holes - at 8, to distribute the main air flow within the conduits - 6, to the growing section - in items 2,3, the size of the holes is varied along the length of the conduits to compensate for turbulence or pressure differences within the conduits to provide substantially equal distribution of air or gas throughout the growing section - see column 3 lines 32-43. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fogg et al. as modified by Horneff et al. and add the conduits compensating for the different pressures of Gaines, so as to ensure equal air flow from the conduits along the entire length of the conduits so as to allow for uniform air flow inside the greenhouse.
Referring to claim 14, Fogg et al. as modified by Horneff et al. and Gaines further discloses the tubes are arranged to compensate/reduce a temperature differential between the main air flow and the growing section -see tubes 49 at upper end of growing section in figures 1-2 of Fogg et al.
Referring to claim 15, Fogg et al. as modified by Horneff et al. and Gaines further discloses a plurality of compartments between the inner and outer tubes - see plurality of spaces between tubes in figures 3-4 of Horneff et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fogg et al. as modified by Horneff et al. and add the air distribution tubes with inner and outer tube portions as disclosed by Horneff et al., so as to control the temperature/climate inside the device.
Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fogg et al. in view of Horneff et al., further in view of Gaines and further in view of U.S. Patent No. 3,949,522 to Kehl et al.
Referring to claim 16, Fogg et al. discloses a greenhouse comprising, a growing section -see at 35,67,71, an air or gas distribution system within the growing section - see 17 and 43-50, the distribution system comprising one or more conduits - at 49, for distributing air or gas within the greenhouse - see figures 1-2, with a main airflow entering the growing section from the distribution system passing into the conduits - see figure 2, the conduits carrying air or gas having different pressures along their length - see figures 1-2 where the portions of the conduits closer to the air handler - 17 will be higher than further from the air handler, the conduits arranged to provide substantially equal distribution of air or gas through the growing section -see figures 1-2, column 4 lines 62-68 and column 5 lines 1-21, the conduits comprising holes -see at 49 in figure 2, to distribute the main air flow within the conduits to the growing section -see figure 2. Fogg et al. further discloses a climate control system comprising a substantially enclosed end portion adjacent to and outside said growing section – see at 15 in figure 1, the end portion comprising one or more vents – see at and proximate 35,43, and one or more mechanisms selectively moveable to cooperate with the one or more vents to control air flow through the one or more vents – see at 17 in figures 1-2. Fogg et al. further discloses one or more air distribution conduits/tubes - at 49. Fogg et al. does not disclose an inner tube within an outer tube and the outer conduit holes are arranged linearly on opposite sides of the outer conduit. Horneff et al. does disclose airflow within the conduits to pass from within the inner conduit and the outer conduit – see figures 1-4, the outer conduit comprising outer conduit holes that are offset from the inner conduit holes – see orientation of holes in figures 2-4, and the outer conduit holes are arranged linearly on opposite sides of the outer conduit – see figures 2-4 where the holes in the outer conduit are disposed linearly with holes extending all around the conduit and therefore rows of outer conduit holes are disposed opposite other rows of holes on diameter of the outer conduit. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fogg et al. and add the air distribution conduits/tubes with inner and outer tube portions as disclosed by Horneff et al., so as to control the airflow and temperature/climate inside the device so as to provide uniform airflow and climate inside the device. Fogg et al. as modified by Horneff et al. further discloses the inner tube has holes - see for example figure 4 of Horneff et al., to allow air to pass from within the inner tube and the outer tube has holes - see figure 4 of Horneff et al., that allow for air from passing from the inner tube to pass into the section - at 2 - see figure 4 of Horneff et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fogg et al. as modified by Horneff et al. and add the air in the inner tube passing through the outer tube as disclosed by Horneff et al., so as to allow for equal distribution of air while maintaining the climate in the device. Fogg et al. as modified by Horneff et al. does not disclose the conduits running along the floor of the growing section. Kehl et al. does disclose the conduits – at 88-94, running along the floor of the growing section – see figures 3-5. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fogg et al. as modified by Horneff et al. and add the conduits running along the floor of the growing section as disclosed by Kehl et al., so as to yield the predictable result of ensuring proper airflow at the bottom of the growing section as desired to facilitate plant growth in the growing section. Fogg et al. as modified by Horneff et al. and Kehl et al. further discloses the inner conduit holes are arranged and only in row pairs – see inner conduits in figures 2-4 of Horneff et al., with each row pair comprising a first and a second row with the first directly opposite said second row on the inner conduit – see at 23 in figure 2, see the arrangement of inner conduit holes in the various arrangements of figure 3, and see at 30 in figure 4 of Horneff et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fogg et al. as modified by Horneff et al. and Kehl et al., and add the inner conduit holes being only arranged in pairs with each row of the pair being directly opposite each other as disclosed by Horneff et al., so as to yield the predictable result of allowing for equal distribution of air while maintaining the climate in the device. Fogg et al. as modified by Gaines and Horneff et al. further discloses the outer conduit holes are arranged only linearly in rows on opposite sides in the circumference of the outer conduit with each of the rows having a corresponding one of the rows directly opposite on the outer conduit – see the holes in the conduits – at 49 in figure 2 of Fogg et al. which shows the holes arranged in linear rows on all sides of the conduits and therefore directly opposite to other rows of holes, and are not aligned radially about the circumference of the conduits and therefore are only aligned linearly, and see the holes – at 8 of Gaines in figures 1-2 with figure 1 showing the holes arranged linearly and only linearly and figure 2 showing the holes arranged on directly opposite sides of the conduit, and see the holes in figure 4 where the holes in the outer conduit are arranged linearly and each adjacent row is not aligned radially and rows of holes are directly disposed opposite another row of holes. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fogg et al. as modified by Gaines and Horneff et al. and add the outer conduit holes disposed only linearly with rows on opposite sides of the conduit being directly opposite as disclosed by Fogg et al. as modified by Gaines and Horneff et al., so as to yield the predictable result of uniformly distributing air at the desired pressure. Fogg et al. as modified by Gaines and Horneff et al. further discloses each of the rows – at 8, having a corresponding one of the rows directly opposite on the outer conduit at a diameter of the outer conduit – see at 8 in figures 1-2 of Gaines. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fogg et al. as modified by Gaines and Horneff et al. and add the outer conduit holes disposed only linearly with rows on opposite sides of the conduit being directly opposite as disclosed by Fogg et al. as modified by Gaines and Horneff et al., so as to yield the predictable result of uniformly distributing air at the desired pressure. Fogg et al. as modified by Gaines and Horneff et al. further discloses the outer conduit between the rows does not comprise any intervening outer conduit holes – see orientations of inner and outer conduits and associated holes in figures 2-3 of Horneff et al., wherein the air passing from each of the inner conduit holes is at least capable of initially hitting the inside of the outer conduit surface between the rows – see the orientation of the conduits and rows of holes in figures 2-3 of Horneff et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fogg et al. as modified by Gaines and add the inner and outer conduits with offset holes as disclosed by Horneff et al., so as to yield the predictable result of uniformly distributing air at the desired pressure. Fogg et al. as modified by Gaines and Horneff et al. further discloses the conduits have interior compartments - see inside of items 49 of Fogg et al. Fogg et al. as modified by Gaines does not disclose a compartment between said inner and outer conduits. Horneff et al. does disclose a compartment between the inner and outer tubes - see space between tubes in figures 3-4 of Horneff et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fogg et al. as modified by Gaines and add the air distribution tubes with inner and outer tube portions as disclosed by Horneff et al., so as to control the airflow and temperature/climate inside the device. Fogg et al. as modified by Gaines and Horneff et al. further discloses wherein the inner and outer conduit holes are configured to compensate for the directional flow of the main air flow within the conduits – see figures 2-4 of Horneff et al., by dissipating much of the turbulence and directional nature of the main air flow in the one or more compartments before exiting through the outer tube holes, thereby to provide substantially equal distribution of air or gas throughout the growing section – see figures 1-10, column 1 lines 56-68, column 2 lines 1-6,  column 6 lines 28-50 of Horneff et al.

Response to Arguments

4.	Regarding the non-statutory double patenting rejections, it is noted that applicant will address these rejections when the claims are indicated as allowable over the prior art of record.
Applicant’s claim amendments and remarks/arguments dated 5-10-22 obviates the 35 U.S.C. 112 1st paragraph rejections of claims 1-16 detailed in the last office action dated 11-10-21.
Regarding the prior art rejections of claims 1, 3-6 and 8-16, the Fogg et al. reference US 4292762 discloses the conduits have interior compartments as seen at the inside of items 49. Further, the Horneff et al. reference US 3824909 discloses disclose a compartment between the inner and outer tubes as seen at the space between tubes in figures 3-4 and further discloses the inner and outer conduit holes are configured to compensate for the directional flow of the main air flow within the conduits – see figures 2-4, by dissipating much of the turbulence and directional nature of the main air flow in the one or more compartments before exiting through the outer tube holes, thereby to provide substantially equal distribution of air or gas throughout the growing section – see figures 1-10, column 1 lines 56-68, column 2 lines 1-6,  column 6 lines 28-50 detailing providing a uniform static pressure that increases laminar air flow and decreases turbulent air flow from the conduits. Therefore the combination of these references with the Gaines reference US 3520244 and Kehl et al. reference US 3949522 renders the claims obvious as detailed earlier in paragraph 3 of this office action. 

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643